Ladd, J.
1. seduction unchastity: what constitute. The law seems more tender of the female than of the male, for no statute condemns a woman for having seduced a man from the paths of virtue. Probably this is because of legislative recognition that ordinarily the male is likely to be the' aggressor. It is a matter of common knowledge, however, that this is not so always, and many a youth has been led astray by the blandishments of fair women. More frequently, both are equally at fault, and then neither should be blamed or punished in order to shield the other. The prosecutrix had known defendant several years, had danced with him in November, 1911, and he took her out' riding on Christmas, when, according to her testimony, he put his arms about and kissed her, told her he loved her and wanted to have sexual intercourse with her and that, if he could, he would marry her, but that she did not want to. He next met her at a dance at Protivin from which she started home, a distance of five and one-half miles, with her brother and two others, at three o’clock in the' morning of June 6, 1912. The defendant had taken a young lady to her home and on his return drove up from behind them, about a mile and a half out of Protivin, and inquired if they were crowded. Upon being informed .in the affirmative, he asked her or one of them to ride with him, and she got out into his buggy when, quoting from her testimony, “he then put his arms around me and kissed me and said he loved me and wanted to have sexual intercourse with me. I didn’t want to. He asked me if I remembered what he told me the first time in December, and I said ‘Yes.’ He said, ‘Well, then,’ and I asked him if he meant every word he said, and he said he did. He had sexual intercourse with me.”
According to her story, the act was repeated before her home was reached, and without stopping the buggy, as the team and buggy of her brother followed them. More remarkable yet is it that this was done' with the lines in his hands. Surely this could scarcely have been accomplished without *104some aggressive assistance, and that this might have been rendered appears from their previous correspondence. Moreover, such correspondence reveals an utter absence of any sentiment of affection on the párt of either, and that the thoughts of each concerning the other, as the correspondence proceeded, were more akin to passion than anything else. The postal of March 24, 1911, read:
‘" Creseo, Iowa, Hello Kidoo: — Must now ans your pretty-card which I reed some time ago. How are you am fine and dandy hope to find you the same. That card was just dandy couldnt be better Ha ha. Must tell you that we kids are alone our folks went to S. Dak. you better come down soon. Excuse handwriting Bye Bye Kido Ans soon to the same Kid.”
On the reverse side of the card is printed: ‘ ‘ Sweetheart, will you stroll by my side.”
He responded: “Creseo, Iowa, March 28-11, Hellow there: — Must now answer your welcome postal which I ree’d last week and many thanks for same. So you Kids are just by your-selfs I understand well if you would be closeter I might run down for a while how do you like this fine weather its grand in the house alright alright When will we go out for a evening ride Kid? will drop in some Sun eve when its fine and warm will that be alright Remain as ever yours friend. S. W. A. K. or 2.”
Again on the same line she wrote among other things:
‘ ‘ Oh Kid when are you coming down anyway now be sure to come Sun eve I will be waiting for you sure come early and stay late dont for get and why dont you ans my card get busy and ans soon. I- presume you are getting ready for the dance the 17th I wish I could go. Now be sure and come Sun eve. will be- waiting for you sure Kidoo. Remain as every Your friend E. H. Bye Bye S. H. Ans soon.”
*105He wrote: “Cresco, Iowa, April 1911 Hello Emma:— Must tonight answer your most welcome postal. Well how are you today ? I bet you think I am a hot one for not coming down Sunday eve dont you Kid ? was under weather little so I almost had to be in bed but never mind we shall make up lost time after I got done seeding, then I must have every thing coming my way Ha Ha if not I will stay at Home sweet Home any-one might as well wont you think so ? There is a Kiss under this stamp for you only.”
Another card written by her May 28th following had a picture of a girl sitting on a fence under a tree with the arm of a young man about her tickling her chin and knee under her. On November 8, 1911, he wrote in kind-:
‘ ‘ Cresco, Iowa, Hello Emma: — How is you by this time ? havent seen you for a year or two I drove in the other day but stung Ema was in the woods spooning ha ha. I will', not say much as I am very busy spooning ha ha. ’ ’
She wrote again December 13, 1911: “Hello Kiddo How are you anyway am fine same as usual and hope to find you the same. Reed Roses and your, card some time ago and was glad to hear from yous and there certainly was enough to re'ad didnt know what to read first Ha Ha What are .you doing now-a-days setting in the house I presume or may be you are over to Ond most of the time Ha Ha You and Rosey go to work and send me another card like that so I would have some thing to read maybe. I will see you this week then will ring off for today. Bye Bye ans.”
On the other side of the card is the picture of a woman scantily attired in a combination suit of underwear, stockings and slippers, exposing legs from knees, lying on a couch, and over the picture printed, “Well, Kiddo?”
He responded to this December 18,1911: “ St. Paul Minneapolis, Dee. 18-1865, Dear Friend, Must and will ans your *106very very noble looking card so you got that card all O. K. but will say this beats it all to heaven How is your body these cold nights any-way Ema? wish I was there to warm you up a little hope to meet you face to face very soon as you look good to me, am out of news so I will end off with six dcz of Kisses to you if that to much send some back by return mail.”
Instead of resenting this, she followed up the advantage gained by writing:
“Dear Friend: — Must today answer your kind and welcome card which I reed some time' ago. How are you am fine and dandy and hope to find you the same 0 yes you better come and warm me Ha Ha I need some one. I persume you are going to the dance Jan 6th I suppose they are going to dance in the new hall wish I could go. When are you coming down. Hope to hear from' you agáin very soon. This is the same Kid as before Bye Byé S.W.A.S.K. to you only.”
Again she wrote: “Oh Kid come down Sun. eve. Will be home alone with the kid, the folks are going away. Then it will be something doing.” Evidently he yielded and took her out riding Christmas. And in his letter on the following day, he refers to what then happened.
“Howdy Kid: — One more I sit me down and take the proverbial pen in hand. How did you get over that funny night ha ha that was the' limit allright will try to do better next I guess yes; I bet Ema thought Frank is hot Boy ? but he is right at the point when he feels good, never mind old Kid time will come its on its way, all the time Rosie get busy and ans soon as possible or sooner yet With Best Kiss to Ema.”
On the other side of the card is printed and written the following:
“This is my only Bad Habit and you know it, Here is the way we will and must spoon next Sunday eve and then *107some ha ha rain or shine Dont yon think so? hope to meet yon very soon and in feelings yon know what I mean May Health and happiness both be yours, and fortune smile on all you do; Bye Bye My Eva. ’ ’
From Cresco she wrote saying she was having a fine time and wished he was there and inquired if he had not so wished. On the other side of the card was the picture' of a boy sitting in a chair with his arm about a girl seated on its arm and her arm around his neck, with her lips against his. This struck a responsive chord, for he wrote:
“1-4-12 Hello Ema: — Must answer your fine card enjoyed reading very much, how is the city any way good I presume, wish you Kid was home I would show you a big night you know all about it yet. I spose you bet your sweet life I will see you as soon as you come home then we' will make go some I mean the game you have send me. Be good gal what ever you may do. Bye Bye gal and dont delay your ans a kiss to you from Smith.”
He again wrote on the 26th inquiring: “How did you get over the grand time you asked me when am I going to come down to see you I will be down soon now if my chances are as good as the time you was out with me so let me know soon you know I am all broke with Ozy once' for ever so let me hear from you very soon and tell me what I want to know so try your best friend, I will be right on the spot. Please ans soon Kid.”
In another from Cresco she inquired when he was coming down, said she hoped to see him soon and didn’t know how she could “Stand it here ha ha come soon.” On the back of the card was the picture of a young woman with dress dropping down from shoulders and up over knees, affording a glimpse of shapely legs, touching beer glasses with an interested young man.
After she returned from Cresco, she sent a card, on the *108back of which was the picture of a boy and girl in thick foliage kissing, and underneath the words, “Honey suckles.”
On February 16th she admonishes him: “Hello Kid, How are you am fine same as usual and hope to find you the same. What in the world was the matter with you Kids last Sun you was too much in a hurry I bet I know why Ha Ha You .are slow of coming down here Kid Well I guess it wouldnt do you much good Ha Ha like the last time that was a fright that night wasnt it I should smile. Are' you going Mon. S. W. A. K. Bye Bye Ans soon as possible Kid to your friend E.' H.”
On March 8th following, she chided him for not coming:
“Dear Friend You certainly was a dandy for not coming down Sun last was looking and waiting for you paisently Whats the matter with you didnt my last card suit you or what. You said you will be right here but you are slow of coming. When will you come. Kid why dont you ans my card? J. B. was looking for you also he was here and he said you are surely coming. Well some soon Bye Bye ans soon right way S. W. A. S. K. or 2.”
On the back of the card was a picture of a young man and lady at a fountain, and underneath printed: “On the fountain of love.”
Again she wrote on March 15th, acknowledging his card, inviting him down Saturday evening or Sunday, and saying that she was sewing: ‘'Come and help me, then we would do a fine work ha! ha!” On the card was a picture of a young man and woman in each other’s arms, kissing, and above them the words: “Alone at last.” In writing at the side: “S. W. A. K. to you,” which according to her interpretation, means “Sent with a kiss.”
A card postmarked April 12th from him reads: “Hello Mutt: — Your card reached me the other day. What in the' *109hell are you drivin at now days? Am going to Protivin Sunday eve. you better shine along we will try to do something — you know what it is if you care to go just say yes and if not say know there is others.”
He wrote her again, April 5th: “Austin, Minn. April 4, 1936, Hello there: — I must or had better drop you a card just for the fun, how is Ema feeling this time of the year, hope you are the way you was once upon a time. You know what I mean by saying so Ha! Ha! Are you going to Pro Sunday? I want to see you there about some thing, so try to be there. Send to you with all good wishes when we get together Kid we will be going some.”
And on April 22nd, he wrote in' kind: '‘ Hello you fast gal: — I must drop you a line or two just to see how is my friend feeling at present, so you have changed your mind that what I thought you would do well by the way there is nothing like it ha ha. I had a notion of going down Sunday eve but it was so damn dark but they all say darker the better but fudges light hurt me any how about you kid? I will try to see you Sunday eve sure but Kemember Frank Kid you know say drop me a letter if you feel that way if not do so any how. Here hoping to hear from you soon Will close with'all the kisses I can impress on your lips. From Minne'haha 5467 Ave. Minn.”
It will be noted that not a word indicative of affection passed between them, and her claim that he told her on Christmas Eve that he loved her is utterly without corroboration. Their communications both prior and subsequent to that time breathe more of lust than love, and even though she may not actually have indulged her passions with him, they plainly stamp her as a female of such impurity of mind as to constitute her unchaste within the meaning of the law; for, as the court rightly instructed the jury, the impure in mind and conduct are unchaste even though never having had carnal *110knowledge of man. The statute denouncing a penalty for seduction is for the protection of the pure in mind and innocent of heart, and may not be perverted to the punishment of persons induced to indulge in fornication by manifestations of desire and cravings for the satisfaction of passions on the part of the female, which preclude any inference either of existing chastity or that promises or seductive arts were necessary in order to overcome any scruples against the gratification of the animal propensities. The defendant responded in kind and merely kept pace with the prosecutrix.
If the language of the defendant were the stronger, she made up for any deficiency by the character of pictures on the back of the cards. The correspondence was continued after June 6th, the day of the alleged seduction, but contains not a single allusion to an engagement to marry nor a sentiment of affection. It does contain suggestions of meretricious relations, however, and it may be that undue intimacy existed between them. Any evidence subsequent to the time of the alleged seduction can only be considered as bearing on conditions at that time, and the previous relations of the parties were not such as to corroborate her testimony save as this may appear in the cards quoted. She only claims a promise of marriage on condition that she would have intercourse with him, and the correspondence tends strongly to show that this must have been a matter of barter, an offer of wedlock in futuro for the sexual favors in praesenti. See State v. Price, 157 Iowa 412.
If he expressed love for her, as she testified, the existence ■ thereof did not otherwise appear, and what he may have said was accompanied with a proposition to do what both had been contemplating, not to say doing, for many months previous. He denied ever having expressed sentiments óf affection for her, and the correspondence harmonizes with his testimony. No one can doubt to what the postals allude and on what her mind as well as his was bent.' Her relations to defendant were such as to encourage lust and stimulate passion. The *111statute denouncing seduction is not intended for the protection of females of this character, but to shield the chaste in mind as well as in conduct. Because of the conclusive showing of previous unehastity; the defendant should have been acquitted. — Reversed.
Deemer, C. J., Gaynor and Salinger, JJ., concur.